DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 21 July 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, that which s claimed must be shown in figures. Applicants argument that “ a first spring “ is described in the specification does not resolve the drawing objection. It is the applicant’s burden to make clear what he/or she requires as the invention. Where the applicant has chosen to figures to illustrate the invention, those figures are evaluated for completeness and correctness in representing what is positively recited. A drawing correction is necessary. 

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first spring element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1 (and 2-20 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “second holding device can be switched to the release position independently of a movement of the lower luggage compartment element” is indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloud (8,770,515)

Regarding claim 1;  Cloud discloses An overhead luggage compartment for an aircraft, having 
an upper luggage compartment (500; Cloud et al.) element, having 
a lower luggage compartment (502; Cloud et al.) element which is movable between an open position and a closed position, having 
a first holding device (348; Cloud et al.) for holding the lower luggage compartment element in its closed position, and having a second holding device (open biasing unit (332; Cloud et al.)  for holding the lower luggage compartment element in its open position, wherein 
an operating element (500; Cloud et al.) is provided which is connected via a force transmission device (746; cloud)  to the second holding device to hold the lower luggage compartment element in its open position, wherein the second holding device is switched from a holding position into a release position by arrangement of the operating element from a holding position into a release position, wherein the second holding device can be switched to the release position independently of a movement of the lower luggage compartment element.

Regarding claim 2;  Cloud discloses The overhead luggage compartment according to claim 1, wherein the operating element (746; Cloud) is further arranged for switching the first holding device from the holding position fixing the lower luggage compartment element in the closed position into the release position releasing the lower luggage compartment element. 
Note any condition in which there is no relative movement , including by gravity satisfies the recitation as written.

Regarding claim 3;  Cloud discloses The overhead luggage compartment according to claim 1, wherein as the operating element a handle (726; cloud)  element is provided, which is connected to the second holding device via the force transmission device (Fig. 12. 726; Cloud).

Regarding claim 4;  Cloud discloses) The overhead luggage compartment according to claim 3, wherein the force transmission device comprises a rotating shaft (pivot of 726; Cloud; Long) connected to the handle element and/or a linear element connected to the second holding device.

Regarding claim 5;  Cloud discloses The overhead luggage compartment according to claim 4, wherein the force transmission device comprises an operating lever (lever of 726; Cloud) connected to the rotating shaft (Fig. 12; Cloud), wherein the operating lever is arranged on 
Regarding claim 17;  Cloud discloses The overhead luggage compartment according to claim 1, wherein a lifting spring (709; Cloud) for supporting the movement of the lower luggage compartment element from the open position into the closed position is provided between the upper luggage compartment element and the lower luggage compartment element.

Regarding claim 18;  Cloud discloses The overhead luggage compartment according to claim 1, wherein the lower luggage compartment element is arranged on the upper luggage compartment element via a joint in a pivotable manner (Fig. 5 and 6; Cloud)

Regarding claim 19;  Cloud discloses The overhead luggage compartment according to claim 3, wherein the handle element (726; Cloud) is a pivoting handle (Fig. 7; Cloud).

Regarding claim 20;  Cloud discloses The overhead luggage compartment according to claim 5, wherein the linear element is a push rod (709; Cloud), and wherein the operating lever is arranged on the linear element in the stop position, in the pivoting angle of more than 10” (fig. 11; Cloud) .

Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675